AO 245B tRev. \19il9)   Judgment in a Criminal Case
                        Sheet l
                                                                                                                                     N DISTRICITCOBRt
                                                                                                                                             , ARKANSAS
                                            UNITED STATES DISTRICT COURT
                                                                Eastern District of Arkansas
                                                                             )
               UNITED STATES OF AMERICA                                      )
                                    v.                                       )
                                                                             )
                        ANTHONY WOOTEN                                                 Case Number: 2:20-CR-00132-001 LPR
                                                                             )
                                                                             )         USM Number: 40232-044
                                                                             )
                                                                             )          William Shelton, Jr. (appointed)
                                                                             )         Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             1 of the Information
D pleaded nolo contendere to count(s)
  which was accepted by the cou1t.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                    Offense Ended
18 U.S.C. § 1791(a)(2)             Possession of a Prohibited Object in Prison (Cell Phone),                            10/25/2019           1
                                   a Class A Misdemeanor



       The defendant is sentenced as provided in pages 2 through                   5
                                                                                   ---
                                                                                               of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                Dis         Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lfordered to pav restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.                           •

                                                                                                                       6/3/2021




                                                                                          Lee P. Rudofsky, United States District Judge
                                                                            Name and Title of Judge


                                                                             ......................{.J.2 . --: . .~.~. ~a.,.
                                                                            Date
AO 2458 (R.:v. 09/19) Judgment in Criminal Cas.:
                      Sheet 2 - l mprisonmcnt

                                                                                                        Judgm~nt ---- Page   -~2~_   of   5
 DEFENDANT: ANTHONY WOOTEN
 CASE NUMBER: 2:20-CR-00132-001 LPR

                                                                IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

 THIRTY (30) DAYS to run consecutive to the sentence he is currently serving from the Eastern District of Missouri, Docket
 Number4:17-CR-00484-1 RLW.



      D    The court makes the following recommendations to the Bureau of Prisons:




      liZ'.I The defendant is remanded to the custody of the United States Marshal.

      D    The defendant shall surrender to the United States Marshal for this district:

           D    at
                                      -----
                                                   D     a.m.     D   p.m.     on

           D    as notified by the United States Marshal.

      D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           D    before 2 p.m. on

           D as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                           to

 at                                                    , with a certified copy of this judgment.
      --------------


                                                                                                      UNITED STATES MARSHAL


                                                                             By
                                                                                                   DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19)   Judgment in a Criminal Ca~e
                       Sheet 3 - Supervis.:d Rekase
                                                                                                       Judgment-Page ·---~---- of
DEFENDANT: ANTHONY WOOTEN
CASE NUMBER: 2:20-CR-00132-001 LPR
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 No Supervised Release




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter. as determined by the court.
              D The above drug testing condition is suspended. based on the comt's determination that you
                  pose a low risk of future substance abuse. (check /fappltcabl,:J
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check /lapplicabl<!)
5.     D You must cooperate in the collection of DNA as directed by the probation otlicer. (check /fapplicabk:)
6.     D You must comply with the requirements of the Sex Off-ender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check il applicable!
7.     D You must participate in an approved program for domestic violence. (cl1t!ck ifapplicablei
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO :!458 (Rev. 09/ I9!   Judgment in a Criminal Case
                         Sheet 5 - Criminal Moner.ary Penalties
                                                                                                         Judgment -   Page       4    of        5
 DEFENDANT: ANTHONY WOOTEN
 CASE NUMBER: 2:20-CR-00132-001 LPR
                                                   CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                   Restitution                                    AV AA Assessment*              .JVT A Assessment**
 TOTALS             $ 25.00                    $                        $                     s                              $



 D The determination of restitution is deferred until                           An Amended Judgment in a Criminal Case (AO 2-15C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment. each payee shall receive an approximatelv proportioned payment, unless specified otherwise in
      the priority order or percentage pavment column below. However, pursuant to 1s·u.s.c. § 3664(iJ. all nonfederal victims must be paid
      before the United States is paid. •

 Name of Pavee                                                      Total Loss***             Restitution Ordered            Priority or Percentage




 TOTALS                                 s                            0.00        s                      0.00


 D      Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than S2.500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 l2(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default pursuant to 18 U.S.C. § 3612(g).

 D      The court dete1mined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the                D fine   D restitution.
        D the interest requirement for the             D     fine    D restitution is modified as follows:

 * Amy., Vicky, ~nq Andx <;hild P~mognlph)'. Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for V1ct1ms on raffickmg Act ot 20 l 5, Pub. L. No. 114-22.
 *** Findings for the total amount of losses arc required under Chapters 109A, I l 0, l IOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23. l 996.                                  ·
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet o - Schedule of Payments

                                                                                                                        Judgment -   Page   .   ..5 . .   of
 DEFENDANT: ANTHONY WOOTEN
 CASE NUMBER: 2:20-CR-00132-001 LPR

                                                               SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay. payment of the total criminal monetaiy penalties is due as follows:

 A     ll)   Lump sum payment of S               25.00                  due immediately. balance due


             •     not later than                                            . or
                                                                                        •
             •     in accordance with
                                                •   C,
                                                           •    D,
                                                                        •     E. or          F below; or

 B    •      Payment to begin immediately (may be combined with                       • c,        DD.or         D F below); or

 C     D     Payment in equal                               (e.g.. weekfl', mo11th(1', quarre,}vl installments of $                  over a period of
                              (t!.g., mollfhs   or years;. to commence                          (e.g.. 30 or 60 da_vs) after the date of this judgment: or

 D     D     Payment in equal                              (e.g.. week~v. monrhzv, quarterly) installments of $            over a period of
                              (e.g.. months or years!, to commence           _ _ _ _ _ !e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 da_vsJ after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise. if this judgment imposes imprisonment, pavment of criminal monetarv penalties is due dming
 the period of imprisonment. All criminal monetarv penalties. except those payments made through the Federal Bureau of Prisons· Inmate
 Financial Responsibility Program, are made to the 'clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                             Joint and Several                  Co1T~sponding_ Payee,
       ( inc/11di11g dejt?ndant n11mbe1)                             Total Amount                        Amount                            1f appropriate




 D     TI1e defendant shall pay the cost of prosecution.

 D     'T11e defendant shall pay the following com1 cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Pavments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment.
 (55 fine principal, (6) fine interest, (7) corrimunity restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
